Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 6-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 11 and 15 have been amended to recite “correct the observation visual field so that the observation visual field center target is positioned at substantially the center of the observation visual field regardless of the form of the surgical instrument”.  This implies that correction (movement) of the observation visual field so that the observation visual field center target (referred to as “affected part” hereafter) is at the center of the observation visual field is independent of the form (e.g. position and/or posture) of the surgical instrument.  However, Applicant’s “affected part”, on which the visual field is centered, is merely an “estimated” position relative to the recognized position of the surgical tool.  Such “estimated” position, according to Applicant’s disclosure, is an “assumed” position of the affected part based on the actual position of the surgical tool.
Paragraph [0085] of the specification states:
“Alternatively, when the affected part is resected by the electrosurgical device, usually, it is assumed that the affected part is present in a region near a distal end of the electrosurgical device.  Therefore, when the form of the electrosurgical device is recognized by the surgical tool recognizing unit 154, for example, the observation visual field center target determining unit 155 estimates that the affected part is present in the region near the distal end of the electrosurgical device and determines the estimated affected part as the observation visual field center target.” 
Clearly, this allows for the actual position of the distal end of the surgical tool to be the estimated position of the affected part.  This is reflected in Applicant’s claims 7-8, 13-14, and 17-18, which equates the relative position of the distal end of the electrosurgical device/forceps with the position of the affected part.
	Furthermore, paragraph [0087] states:
“The observation visual field correcting unit 156 corrects the observation visual field so that the observation visual field center target is positioned at substantially the center of the observation visual field based on the information on the relative position of the observation visual field center target with respect to the surgical tool”.
“At this time, since the position of the surgical tool in the captured video is recognized and the relative position of the observation visual field center target with respect to the surgical tool is identified, the correction driving controller 157 can calculate a current relative positional relation between the observation visual field center target and the imaging unit 130, and a moving amount of the imaging unit 130 for making the observation visual field center target be positioned at substantially the center of the observation visual field.”
Thus, the centering operation is based on information obtained directly from the actual position of the surgical tool at the time of centering.  No situation in which the centering operation is based on anything other than the relative position of the surgical tool is disclosed.  Assuming that “regardless of the form of the surgical tool” means that if the tool was not present in the image or was moved to a different form (position) immediately after the time of centering, the centering operation would still be able to center the observation visual field on the affected part, Applicant’s disclosure fails to describe that this is the case or how this would be implemented by the system.  Therefore, Applicant’s disclosure fails to teach circuitry that performs the centering operation “regardless of the form of the surgical tool”.
	It is noted that the same assumptions and estimations are used with respect to the position of the affected part based on an intermediate position between two surgical tools.  In the end, the positions and postures of the two surgical tools relative to each other define the assumed position of the affected part (e.g. intermediate position), and thus the centering operation cannot be performed “regardless of the form of the surgical tool”.
	Dependent claim inherit those defects.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-3 and 6-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11 and 15 have been amended to recite “correct the observation visual field so that the observation visual field center target is positioned at substantially the center of the observation visual field regardless of the form of the surgical tool”.  As described above in the 112(a) rejection, correcting the observation visual field so that the observation visual field center target is positioned at substantially the center of the observation visual field (centering operation), is based on and appears to necessarily depend on the “form of the surgical tool”.  It is not clear how the centering operation can be performed without information on the form of the surgical instrument and thus it is unclear how the above mentioned limitation is to be interpreted.  It would appear from Applicant’s arguments (page 9 of the remarks filed June 22, 2022) that Applicant is trying to distinguish between centering on the surgical tool itself and centering on a position (affected part) defined by and relative to the surgical tool (e.g. a position offset from a position used to determine the “form of the surgical tool”).  Although such position defined by and relative to the surgical tool still requires the “form of the surgical instrument” to define it (and thus centering cannot be “regardless of the form of the surgical tool”), the newly added limitation will be interpreted this way for the purposes of applying prior art.
Dependent claim inherit those defects.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3, 7-11, 13-15, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anitipated by Kudo et al. (U.S. Pat. 5,836,869, hereinafter “Kudo”).
As to claim 1, Kudo discloses a medical observation apparatus comprising: 
an image sensor  (exemplified by camera unit 21 in Fig.4 or 211 in Fig.17) configured to acquire captured video data (CCD in the camera unit is configured to capture video data, col.10, lines 13-19), the captured video data being data of a captured video obtained by capturing an image of an observation target (images of patient, Fig.4); and
circuitry configured to:
detect a trigger operation, the trigger operation being a predetermined operation associated with an operation of the image sensor (exemplified by image moving unit 43, Fig.4 which detects signals from hand switch 36, col.9, lines 30-35, or CCU 217, Fig.17, which detects signals from switch 219, col.29, lines 38-45);
 	recognize a form of a surgical tool included in the captured video based on the captured video data (part of control section 9, Fig.5 or CCU 217 which includes detector circuit 222, Figs.17,19, which recognizes tool within the images, col.12, lines 1-13; col.30, lines 3-23); 
estimate a position of an affected part with respect to a position of the surgical tool based on the form of the surgical tool (the system circuitry estimates a position of a target tissue region based on the location of the tool tip by assuming that the tool tip position is at or near the target tissue region, see Figs.9,10B, col.20, lines 32-53);
determine the position of the affected part as an observation visual field center target, the observation visual field center target being a target to be positioned at a center of an observation visual field, the observation visual field being a range of a displayed video displayed on a display based on the captured video data (the system recognizes that the detected location of the tool tip, and thus the estimated position of the target tissue region, is the position to be moved to a center on the display screen of the image, col.20, lines 32-53, col.15, lines 37-52); and
correct the observation visual field so that the observation visual field center target is positioned at substantially the center of the observation visual field regardless of the form of the surgical tool (tool used to define the position of the tissue to be placed at center of display image, col.20, lines 47-53, Fig.10B; in a modification shown in Figs.66 and 67, Kudo teaches that tool tip position can be defined as an inferred point offset from and relative to the markers 938a,938b, col.65, lines 17-35, and such point would be used as the tool tip position for designating the position of the affected part in which the visual field would be centered on, col.65, lines 1-16; thus, the centering will not be on the markers of the tool itself and centering can be done “regardless of the form of the surgical tool”, as best understood (see 112(b) rejection above)).
As to claim 2, the circuitry is configured to control an arm that supports the image sensor (exemplified by scope holding device 8, Fig.4 and 110 in Fig.17) to adjust a position and a posture of the image sensor to correct the observation visual field (when the scope holding device is electronically driven, col.30, lines 57-63, it can be controlled by the control section to change the view field, col.65, lines 1-16).
	As to claim 3, wherein, on condition that the trigger operation is a zoom operation for enlarging the displayed video corresponding to the observation visual field (handswitch 36 can be replaced with remote control panel 71, Fig.7B, col.14, lines 23-27, which includes an image enlarging (zoom) function at button 73a, col.14, lines 32-37), the circuitry is configured to adjust a position and a range of cutting of a predetermined region of the captured video when the predetermined region is cut and enlarged by using an electronic zoom function to correct the observation visual field (exemplified by display of enlarged region 24d1 or 24d2 in Figs.2A,2B, col.10, lines 20-28; or selection of a cut region Cb for display in Figs.18B, 19, col. 30, lines 12-24).
	As to claim 7, wherein, on condition that the surgical tool is an electrosurgical device (although the type of tool does not affect the structure or operation of the system, Kudo just so happens to mention an electric knife, 37, Fig.3), the circuitry is configured to estimate a position of a distal end of the electrosurgical device as the position of the affected part (as mentioned above with respect to the surgical tool).
	As to claim 8, wherein, on condition that the surgical tool is forceps (although the type of tool does not affect the structure or operation of the system, Kudo just so happens to mention a forceps, 113, Fig.9), and circuitry is configured to estimate a position of a distal end of the forceps as the position of the affected part (as mentioned above with respect to the surgical tool).
	As to claim 9, wherein, on condition that the trigger operation is a zoom operation for enlarging the displayed video corresponding to the observation visual field (handswitch 36 can be replaced with remote control panel 71, Fig.7B, col.14, lines 23-27, which includes an image enlarging (zoom) function at button 73a, col.14, lines 32-37), the circuitry is configured to correct the observation visual field corresponding to the displayed video enlarged according to the zoom operation (col.10, lines 60-65, col.12, lines 29-46 wherein upon activation of switch 36, the tool is found in the images and the image moving unit 43 corrects the visual field by selection and display of appropriate image range; also col.29, lines 54 to col.30, line 23 wherein upon activation of switch, the tool is found in the image and the control circuit 223 corrects the visual field by selection and display of the appropriate image range).
	As to claim 10, wherein, on condition that the trigger operation is a moving operation for moving an arm that supports the image sensor to adjust a position and a posture of the image sensor, the circuitry is configured to correct the observation visual field corresponding to the displayed video based on the captured video data acquired by the image sensor after the movement according to the moving operation (after the position of the distal end of the tool is located in the image, actuation of foot switch 932, Fig.65, controls electric manipulator 861 to move the camera using 878 which in turn corrects the observation visual field being displayed on display 832, col.65, 1-16).
As to claim 11, Kudo discloses an observation visual field correction method comprising: 
	detecting a trigger operation, the trigger operation being a predetermined operation associated with an operation of an image (e.g. signals from a handswitch 36, Fig.5, are detected by the image-moving unit 43, the handswitch can be a plurality of buttons for zooming or moving the image, col.14, lines 27-38); 
recognizing a form of a surgical tool included in a captured video based on captured video data (the system recognizes tool within the images, col.12, lines 1-13; col.30, lines 3-23), the captured video being obtained by capturing an image of an observation target and the captured video data being data of the captured video acquired by the image sensor (video captured by TV camera unit, e.g. 118, Fig.9); and 
estimating a position of an affected part with respect to a position of the surgical tool based on the form of the surgical tool (the system circuitry estimates a position of a target tissue region based on the location of the tool tip by assuming that the tool tip position is at or near the target tissue region, see Figs.9,10B, col.20, lines 32-53);
determining the position of the affected part as an observation visual field center target, the observation visual field center target being a target to be positioned at a center of an observation visual field, the observation visual field being a range of a displayed video displayed on a display based on the captured video data (the system recognizes that the detected location of the tool tip, and thus the estimated position of the target tissue region, is the position to be moved to a center on the display screen of the image, col.20, lines 32-53, col.15, lines 37-52); and
correcting the observation visual field so that the observation visual field center target is positioned at substantially the center of the observation visual field regardless of the form of the surgical tool (tool used to define the position of the tissue to be placed at center of display image, col.20, lines 47-53, Fig.10B; in a modification shown in Figs.66 and 67, Kudo teaches that tool tip position can be defined as an inferred point offset from and relative to the markers 938a,938b, col.65, lines 17-35, and such point would be used as the tool tip position for designating the position of the affected part in which the visual field would be centered on, col.65, lines 1-16; thus, the centering will not be on the markers of the tool itself and centering can be done “regardless of the form of the surgical tool”, as best understood (see 112(b) rejection above)).
As to claim 13, wherein, on condition that the surgical tool is an electrosurgical device (although the type of tool does not affect the structure or operation of the system, Kudo just so happens to mention an electric knife, 37, Fig.3), the circuitry is configured to estimate a position of a distal end of the electrosurgical device as the position of the affected part (as mentioned above with respect to the surgical tool).
	As to claim 14, wherein, on condition that the surgical tool is forceps (although the type of tool does not affect the structure or operation of the system, Kudo just so happens to mention a forceps, 113, Fig.9), and circuitry is configured to estimate a position of a distal end of the forceps as the position of the affected part (as mentioned above with respect to the surgical tool).
As to claim 15, Kudo discloses an observation field control device for use with a medical observation device, the control device comprising: 
circuitry configured to:
detect a trigger operation, the trigger operation being a predetermined operation associated with an operation of the image sensor (exemplified by image moving unit 43, Fig.4 which detects signals from hand switch 36, col.9, lines 30-35, or CCU 217, Fig.17, which detects signals from switch 219, col.29, lines 38-45);
 	recognize a form of a surgical tool included in the captured video based on the captured video data (part of control section 9, Fig.5 or CCU 217 which includes detector circuit 222, Figs.17,19, which recognizes tool within the images, col.12, lines 1-13; col.30, lines 3-23), the captured video being obtained by capturing an image of an observation target and the captured video data being data of the captured video acquired by the image sensor (CCD in the camera unit 21 (Fig.4) or 211 (Fig.17) is configured to capture video data, col.10, lines 13-19);
estimate a position of an affected part with respect to a position of the surgical tool based on the form of the surgical tool (the system circuitry estimates a position of a target tissue region based on the location of the tool tip by assuming that the tool tip position is at or near the target tissue region, see Figs.9,10B, col.20, lines 32-53);
determine the position of the affected part as an observation visual field center target, the observation visual field center target being a target to be positioned at a center of an observation visual field, the observation visual field being a range of a displayed video displayed on a display based on the captured video data (the system recognizes that the detected location of the tool tip, and thus the estimated position of the target tissue region, is the position to be moved to a center on the display screen of the image, col.20, lines 32-53, col.15, lines 37-52); and
correct the observation visual field so that the observation visual field center target is positioned at substantially the center of the observation visual field regardless of the form of the surgical tool (tool used to define the position of the tissue to be placed at center of display image, col.20, lines 47-53, Fig.10B; in a modification shown in Figs.66 and 67, Kudo teaches that tool tip position can be defined as an inferred point offset from and relative to the markers 938a,938b, col.65, lines 17-35, and such point would be used as the tool tip position for designating the position of the affected part in which the visual field would be centered on, col.65, lines 1-16; thus, the centering will not be on the markers of the tool itself and centering can be done “regardless of the form of the surgical tool”, as best understood (see 112(b) rejection above)).
As to claim 17, wherein, on condition that the surgical tool is an electrosurgical device (although the type of tool does not affect the structure or operation of the system, Kudo just so happens to mention an electric knife, 37, Fig.3), the circuitry is configured to estimate a position of a distal end of the electrosurgical device as the position of the affected part (as mentioned above with respect to the surgical tool).
As to claim 18, wherein, on condition that the surgical tool is forceps (although the type of tool does not affect the structure or operation of the system, Kudo just so happens to mention a forceps, 113, Fig.9), and circuitry is configured to estimate a position of a distal end of the forceps as the position of the affected part (as mentioned above with respect to the surgical tool).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 6, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo et al. (U.S. Pat. 5,836,869, hereinafter “Kudo”) in view of Popovic et al. (US 2016/0354166, hereinafter “Popovic”).
Although the Kubo system, as set forth with respect to claims 1, 11 and 15 above, is capable of detecting any surgical tool, no matter what it is called (e.g. forceps, electrosurgical tool, retractor, etc.), Kubo estimates a target tissue region (affected part) with proximity to a single tool tip (e.g. col.61, lines 10-20) and thus fails to disclose a pair of tools (forceps, retractors,etc.), wherein the system estimates a target region as the position between the pair of tools.  However, Popovic teaches, in a similar robotic camera/surgical tool tracking system (see Figs.1,2), to provide a second tool and cause the system to estimate an intermediate position between the tools as the region of interest for the system to place at the center of the display image ([0029]-[0032], Fig.4).  Since many procedures require the use of two tools to provide adequate manipulations for the procedure (Popovic, [0002]-[0003]), one of ordinary skill would obviously recognize the benefit to using two tools with the Kubo system.  Furthermore, with the use of two tools, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have caused the Kubo system to estimate an intermediate position between the tools as the position at which the observation field of view of the camera is centered in order to keep both instruments within the field of view, as taught by Popovic ([0007]).

Response to Arguments
Applicant's arguments filed June 22, 2022 have been fully considered but they are not persuasive.
Regarding the Kudo and Popovic references, Applicant argues that neither of these references disclose “centering the image on the affected part rather than the tool itself”.  The Examiner respectfully disagrees.  In Popovic, the image is centered on a specific intermediate point BETWEEN the two tools, and not on the tools themselves.  As in Applicant’s own disclosure (see paragraph [0085]), such intermediate point can be the ASSUMED position of the affected part, i.e. a position relative to the tools that is assumed to be the affected part.  As for Kudo, the image is centered using the tool to designate the affected part so the image is centered on both the tool and the affected part. And, as mentioned above in the rejection over Kudo, the tool position used for centering can be an inferred point that is not on the tool itself.  Thus, centering will not occur on the tool itself, but at the inferred point, which can be assumed to be the affected part.
	In the case that the Examiner has misinterpreted Applicant’s intended meaning of the newly added amended language, it is pointed out that Kudo does not perform the centering operation based on the instantaneous recognition of the tool itself, but instead, calculates a difference/reference signal that is indicative of how much the image should move to center it on the designated position, e.g. tool tip position, which can be used to designate the assumed position of the affected part (see for example col.15, lines 38-59 and col.19, line 64 to col.20, line 14 of Kudo).  Giving it a temporal interpretation, even though the form of the tool is initially used to define the point to be centered, it is actually this “difference signal” that is ultimately used to center the image, regardless of the form of the tool after centering begins (unless the switch is pushed again to initiate the centering operation). It is noted that there doesn’t appear to be support for this temporal interpretation in Applicant’s disclosure.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769. The examiner can normally be reached Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795